Title: From Thomas Jefferson to Arthur Fenner, 6 June 1801
From: Jefferson, Thomas
To: Fenner, Arthur


               
                  Sir
                  Washington June 6. 1801.
               
               I recieved some time ago your friendly favor of May 16. and return you my thanks for your kind felicitations on my appointment to office. your recommendation of mr Howell to the place of district attorney was duly attended to. that gentleman had been formerly well known to myself & some members of the administration, & much to his advantage. I was therefore happy in placing the interests of my fellow citizens in so good hands. the desire of appointing the best men to public offices, renders recommendations from candid & well informed persons peculiarly acceptable. none will ever be recieved with more thankfulness & confidence than yours. I pray you to accept assurances of my high consideration & esteem.
               
                  
                     Th: Jefferson
                  
               
            